Exhibit 10.45

 

LOAN AGREEMENT
LOAN NO 754867

 

THIS LOAN AGREEMENT, made as of February 27, 2006, is by and between PRINCIPAL
COMMERCIAL FUNDING, LLC, a Delaware limited liability company, with an address
at 801 Grand Avenue, Des Moines, Iowa 50392-1450 (“Lender”), and MB KEENE
MONADNOCK, L.L.C., a Delaware limited liability company, with an address at 2901
Butterfield Road, Oak Brook, Illinois 60523 (“Borrower”).

 

RECITALS

 

A.            Borrower desires to obtain a loan (the “Loan”) from Lender in the
original principal amount of $26,785,000.00 (the “Loan Amount”);

 

B.            Lender is willing to make the Loan on the condition that Borrower,
among other things, joins in the execution and delivery of this Agreement; and

 

C.            Lender and Borrower contemplate that all or any portion of
Lender’s interest in the Loan, the Loan Documents and the Environmental
Indemnity may be assigned, in whole or in part, by Lender, including without
limitation, in connection with a Securitization Transaction.

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender, and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereby covenant, agree, represent and warrant as follows:

 

ARTICLE I

CERTAIN DEFINITIONS

 

“Account Collateral” has the meaning set forth in Section 5.3(A) of this
Agreement.

 

“Affiliate(s)” means any person or Entity directly or indirectly controlling,
controlled by, or under common control with Borrower or any person or Entity
owning a material interest in Borrower, either directly or indirectly.

 

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be modified, supplemented or amended.

 

“Approved Accounting Method” has the meaning set forth in Section 5.1 of this
Agreement.

 

“Assignment of Leases” means that certain Assignment of Leases and Rents, dated
the date hereof, executed by Borrower and delivered to Lender as security for
the Loan, as the same may be modified, supplemented or amended.

 

“Code” has the meaning set forth in Section 3.1(F) of this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Collateral” means, collectively, the Premises, the Account Collateral and all
proceeds and products of the foregoing, all whether now owned or hereafter
acquired, and all other property which is or hereafter may become subject to a
lien in favor of Lender.

 

“Entity” means a (a) corporation, (b) limited or general partnership,
(c) limited liability company, or (d) trust.

 

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated the date hereof, executed by Borrower and delivered to Lender in
connection with the Loan, as the same may be modified, supplemented or amended.

 

“ERISA” has the meaning set forth in Section 3.1(G) of this Agreement.

 

“Event of Default” or “Events of Default” has the meaning set forth in the
Mortgage.

 

“Governmental Authority” means any national, federal, state, regional or local
government, or any other political subdivision of any of the foregoing, in each
case with jurisdiction over Borrower, the Premises, or any Person with
jurisdiction over Borrower, the Premises exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantor” means, individually and collectively, Minto Builders
(Florida), Inc., a Florida corporation.

 

“Indebtedness” has the meaning set forth in the Mortgage.

 

“Interest Owner(s)” means any person or entity owning an interest (directly or
indirectly) in Borrower.

 

“Investor” has the meaning set forth in Section 5.5(A) of this Agreement.

 

“Leases” has the meaning provided in the Assignment of Leases.

 

“Lockout Date” means the earlier of:  (i) the date which is one (1) year after
the date of the Securitization Transaction; or (ii) the date which is two
(2) years after the date of the first full debt service payment under the Note.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business
or the financial position or results of operation of Borrower, (ii) the ability
of Borrower to perform, or of Lender to enforce, any of the Loan Documents or
Environmental Indemnity or (iii) the value of (x) the Collateral taken as a
whole or (y) the Premises.

 

“Mortgage” means the mortgage, deed of trust, trust deed or deed to secure debt
as applicable, dated the date hereof, executed by Borrower and delivered to
Lender as security for the Loan, as the same may be modified, supplemented or
amended.

 

2

--------------------------------------------------------------------------------


 

“Note” means and refers to the Secured Promissory Note evidencing the Loan,
dated as of the date hereof, made by Borrower to Lender, as such promissory note
may be modified, amended, supplemented, extended or consolidated in writing, and
any note(s) issued in exchange therefor or in replacement thereof.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, or any
other Entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Premises” has the meaning set forth in the Mortgage.

 

“Property Reserves” has the meaning set forth in Section 5.2(B) of this
Agreement.

 

“Rating Agency(ies)” shall mean each statistical rating agency that has assigned
a rating to any participation interest, certificate or security issued in
connection with a Securitization Transaction.

 

“Rents” has the meaning provided in the Assignment of Leases.

 

“Securitization Transaction” has the meaning set forth in Section 5.5(A) of this
Agreement.

 

“Security Deposits” means all security deposits held or to be held with respect
to the Premises, pursuant to the applicable Leases.

 

“Single-Purpose Entity” means a corporation, limited partnership, limited
liability company, or business trust which, at all times until the Indebtedness
is paid in full (i) will be organized solely for the purpose of owning the
Premises, (ii) will not engage in any business unrelated to the ownership of the
Premises, (iii) will not have any assets other than those related to the
Premises, (iv) will not engage in, seek or consent to any dissolution, winding
up, liquidation, consolidation or merger, and, except as otherwise expressly
permitted by the Loan Documents, will not engage in, seek or consent to any
asset sale, transfer of partnership, membership, shareholder, beneficial
interests, or amendment of its limited partnership agreement, articles of
incorporation, articles of organization, certificate of formation, operating
agreement, trust agreement, or trust certificate (as applicable), (v) will not
fail to correct any known misunderstanding regarding the separate identity of
such Entity, (vi) without the unanimous consent of all of the partners,
directors, members, beneficial owners and trustees, as applicable, will not with
respect to itself or to any other Entity in which it has a direct or indirect
legal or beneficial ownership interest (a) file a bankruptcy, insolvency or
reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally; (b) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for such Entity or all or any portion of such Entity’s properties;
(c) make any assignment for the benefit of such Entity’s creditors; or (d) take
any action that might cause such Entity to become insolvent, (vii) will maintain
its accounts, books and records separate from any other person or Entity,
(viii) will maintain its books, records, resolutions and agreements as official

 

3

--------------------------------------------------------------------------------


 

records, (ix) has not commingled and will not commingle its funds or assets with
those of any other person or Entity, (x) has held and will hold its assets in
its own name, (xi) will conduct its business in its name, (xii) will maintain
its financial statements, accounting records and other Entity documents separate
from any other person or Entity, (xiii) will pay its own liabilities out of its
own funds and assets, (xiv) will observe all corporate, limited liability
company and partnership formalities, as applicable, including any regarding the
maintenance of minimum capital to the extent required by the laws of the
jurisdiction in which such Entity is organized, (xv) has maintained and will
maintain an arms-length relationship with its Affiliates, (xvi) if such Entity
owns the Premises, will have no indebtedness other than the Indebtedness and
commercially reasonable unsecured trade payables in the ordinary course of
business relating to the ownership and operation of the Premises which are paid
within sixty (60) days of the date incurred, (xvii) will not assume or guarantee
or become obligated for the debts of any other person or Entity or hold out its
credit as being available to satisfy the obligations of any other person or
Entity, except for the Indebtedness, (xviii) will not acquire obligations or
securities of its partners, members, trustees, beneficial owners or
shareholders, (xix) will allocate fairly and reasonably shared expenses,
including, without limitation, shared office space and use separate stationery,
invoices and checks, (xx) will not pledge its assets for the benefit of any
other person or Entity, (xxi) will hold itself out and identify itself as a
separate and distinct Entity under its own name and not as a division or part of
any other person or Entity, (xxii) will not make loans to any person or Entity,
(xxiii) will not identify its partners, members, shareholders, trustees,
beneficiaries or any Affiliates of any of them as a division or part of it,
(xxiv) will not enter into or be a party to, any transaction with its partners,
members, shareholders, beneficiaries, trustees or its Affiliates except in the
ordinary course of its business and on terms which are intrinsically fair and
are no less favorable to it than would be obtained in a comparable arms-length
transaction with an unrelated third party, (xxv) will pay the salaries of its
own employees from its own funds, (xxvi) if such Entity is a limited liability
company, limited partnership, or business trust then such Entity shall continue
and not dissolve whether as a consequence of bankruptcy or insolvency of one or
more of the members, general partners, or trustees, as applicable, or otherwise,
for so long as a solvent managing member, general partner, or trustee, as
applicable, exists and, subject to applicable law, dissolution of the Entity
shall not occur so long as the Entity remains owner of the Premises subject to
the Mortgage and such Entity’s organizational documents shall contain such
provision, (xxvii) if such Entity is a limited liability company with two (2) or
more members, it may be organized and existing under the laws of any state, and
(xxviii) if such Entity is a limited liability company with only a single member
then it must be organized and existing under the laws of the state of Delaware,
and upon the occurrence of any event that causes the member to cease to be a
member of the limited liability company (other than (a) upon an assignment by
the member of all of its limited liability company interest in the limited
liability company and the admission of the transferee pursuant to the operating
agreement, or (b) the resignation of the member and the admission of an
additional member of the limited liability company), each person acting as a
Special Member pursuant to the operating agreement shall, without any action of
any person and simultaneously with the member ceasing to be a member of the
limited liability company, automatically be admitted to the limited liability
company as a Special Member and shall continue the limited liability company
without dissolution.  No Special Member may resign from the limited liability
company or transfer its rights as Special Member unless a successor Special
Member has been admitted to the limited liability company as Special Member by
executing a counterpart to the operating agreement; provided, however, the
Special Members shall automatically cease to be members of the limited

 

4

--------------------------------------------------------------------------------


 

liability company upon the admission to the limited liability company of a
substitute member.  Each Special Member shall be a member of the limited
liability company that has no interest in the profits, losses and capital of the
limited liability company and has no right to receive any distributions of
limited liability company assets.  Pursuant to Section 18-301 of the Delaware
Limited Liability Company Act (the “Act”), a Special Member shall not be
required to make any capital contributions to the limited liability company and
shall not receive a limited liability company interest in the limited liability
company.  A Special Member, in its capacity as Special Member, may not bind the
limited liability company.  Except as required by any mandatory provision of the
Act, each Special Member, in its capacity as Special Member, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, the limited liability company, including, without limitation, the merger,
consolidation or conversion of the limited liability company.  The member shall
not, so long as any obligation to the Lender is outstanding, amend, alter,
change or repeal the definition of “Special Member” or any sections that relate
to Special Members of the operating agreement without the unanimous written
consent of all member(s) and Special Members.  For so long as any obligation to
Lender is outstanding, notwithstanding any other provision of the operating
agreement and any provision of law that otherwise empowers the limited liability
company or any member or any other person to the contrary, no member nor any
other person so authorized shall permit the limited liability company, without
the prior unanimous written consent of the member and all Special Members, to
take any bankruptcy-related action.  As long as any obligation to Lender is
outstanding, the member shall cause the limited liability company at all times
to have at least one Special Member who will be appointed by the member.  In the
event of a vacancy in the position of Special Member, the member shall, as soon
as practicable, appoint a successor Special Member.  One or more additional
members of the limited liability company may be admitted to the limited
liability company with the written consent of the member; provided, however,
that, notwithstanding the foregoing, so long as any obligation to the Lender
remains outstanding, no additional member may be admitted to the limited
liability company unless permitted by the Loan Documents.  The member shall
agree that the operating agreement constitutes a legal, valid and binding
agreement of the member, and is enforceable against the member by the Special
Members, in accordance with its terms.  In addition, the Special Members shall
be intended beneficiaries of the operating agreement.  For purposes hereof the
term “Special Member” means a person or Entity who is not a member of the
limited liability company but has agreed to act as a Special Member under the
terms of the operating agreement with only the rights and duties expressly set
forth in the operating agreement and only upon the occurrence of certain events
that cause the member to cease to be a member of the limited liability company.

 

“State” means the state or commonwealth where the Premises is located.

 

“Taking” has the meaning provided in the Mortgage.

 

“Tax and Insurance Escrows” has the meaning set forth in Section 5.2(A) of this
Agreement.

 

“Title Insurance Policy” means a loan policy of title insurance for the Premises
issued by Chicago Title Insurance Company with respect to the Premises in an
amount (not less than the Loan Amount) acceptable to Lender and insuring the
first priority lien in favor of Lender created by the Mortgage, in each case
acceptable to Lender in Lender’s discretion.

 

5

--------------------------------------------------------------------------------


 

“UCC” means, with respect to any Collateral, the Uniform Commercial Code in
effect in the jurisdiction in which the relevant Collateral is located.

 

ARTICLE II

GENERAL TERMS

 

Section 2.1             Loan Commitment; Disbursement to Borrower; Prepayment.

 

(A)          The Loan.  Subject to, and upon the terms and conditions set forth
herein, Lender hereby agrees to make the Loan to Borrower on the Closing Date,
in the Loan Amount, which Loan will mature on the Maturity Date.

 

(B)           Disbursement to Borrower.  Borrower may request and receive only
one borrowing in respect of the Loan, which will not be subject to future
advances and any amount borrowed and repaid in respect of the Loan may not be
reborrowed.  Borrower shall, on the Closing Date, receive the Loan Amount,
subject to the direction given by Borrower as to the application of Loan
proceeds.

 

(C)           The Note and Other Loan Documents.  The Loan shall be evidenced by
the Note (made in the Loan Amount) and evidenced or secured by the other Loan
Documents executed and delivered in connection with the Loan.  The Note shall
bear interest as provided in the Note, and shall be subject to the payment of
interest and the repayment and prepayment of the Indebtedness as provided for
herein.  The Note shall be entitled to the benefits of this Agreement and shall
be secured by the Mortgage and the other Loan Documents given to further secure
the Loan.

 

(D)          Make Whole Premium.  In the event an Event of Default and
acceleration occur, Borrower shall pay to Lender a “Make Whole Premium.”  The
Make Whole Premium shall be the greater of one percent (1%) of the outstanding
principal amount of the Loan or a premium calculated as provided in
subparagraphs (i)-(iii) below:

 

(i)            Determine the “Reinvestment Yield.”  The Reinvestment Yield will
be equal to the yield on the U.S. Treasury Issue* published one week prior to
the date of prepayment and converted to an equivalent monthly compounded nominal
yield.

 

--------------------------------------------------------------------------------

*At this time there is not a U.S. Treasury Issue for this prepayment period.  At
the time of prepayment, Lender shall select in its sole and absolute discretion
a U.S. Treasury Issue with similar remaining time to maturity as the Note.

 

(ii)           Calculate the “Present Value of the Loan.”  The Present Value of
the Loan is the present value of the payments to be made in accordance with the
Note (all installment payments and any remaining payment due on the Maturity
Date) discounted at the Reinvestment Yield for the number of months remaining
from the date of prepayment to the Maturity Date.

 

6

--------------------------------------------------------------------------------


 

(iii)          Subtract the amount of the prepaid proceeds from the Present
Value of the Loan as of the date of prepayment.  Any resulting positive
differential shall be the premium.

 

Notwithstanding anything in this Section 2.1(D) to the contrary, during the last
month prior to the Maturity Date, the Make Whole Premium shall not be subject to
the one percent (1%) minimum and shall be calculated only as provided in
(i) through (iii) above.

 

(E)           Loan Prepayment.

 

(i)            Except as otherwise provided in Section 2.1(E) (ii) below,
Borrower shall not have the right or privilege to prepay all or any portion of
the unpaid principal balance of the Note until the date which is one (1) month
prior to the Maturity Date.  From and after such date, provided there is no
Event of Default, the principal balance of the Note may be prepaid, at par, in
whole but not in part, upon: (a) not less than 15 days prior written notice to
Lender specifying the date on which prepayment is to be made, which prepayment
must occur no later than the fifth day of such month unless Borrower pays to
Lender all interest that would have accrued for the entire month in which the
Note is prepaid absent such prepayment.  If prepayment occurs on a date other
than a scheduled monthly payment date, Borrower shall make the scheduled monthly
payment in accordance with the terms of the Note, regardless of any prepayment;
(b) payment of all accrued and unpaid interest on the outstanding principal
balance of the Note to and including the date on which prepayment is to be made;
and (c) payment of all other Indebtedness then due under the Loan Documents. 
Lender shall not be obligated to accept any prepayment of the principal balance
of the Note unless it is accompanied by all sums due in connection therewith;

 

(ii)           In addition to the Loan Prepayment rights set forth in paragraph
2.1 (E)(i) hereinabove, after the Lockout Date but prior to the date which is
one (1) month prior to the Maturity Date, Borrower may prepay the principal
balance of the Note, provided there is no Event of Default, in whole but not in
part, upon (a) not less than 30 days prior written notice to the Lender
specifying the date on which prepayment is to be made, which prepayment must
occur no later than the fifth day of any such month unless Borrower pays to
Lender all interest that would have accrued for the entire month in which the
Note is prepaid, absent such prepayment.  If prepayment occurs on a date other
than a scheduled monthly payment date, Borrower shall make the scheduled monthly
payment in accordance with the terms of the Note regardless of any prepayment;
(b) payment of all accrued and unpaid interest on the outstanding principal
balance of the Note to and including the date on which prepayment is made,
(c) payment of all other Indebtedness then due under the Loan Documents, and
(d) payment of a Make Whole Premium.  Lender shall not be obligated to accept
any prepayment of the principal balance of the Note unless it is accompanied by
all sums due in connection therewith.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce Lender to make the Loan to Borrower and in consideration of
Lender’s reliance thereon, Borrower hereby represents, warrants and covenants,
as follows:

 

Section 3.1.            Representations and Warranties Relating to Borrower.

 

(A)          Organization.

 

(i)            Borrower is and, until the Indebtedness is paid in full, will
continue to (a) be a duly organized and validly existing Entity in good standing
under the laws of the state of its formation, (b) if applicable, be duly
qualified as a foreign Entity in each jurisdiction in which the nature of its
business, the Premises or any of the other Collateral makes such qualification
necessary or desirable, (c) have the requisite Entity power and authority to
carry on its business as now being conducted, (d) have the requisite Entity
power to execute, deliver and perform its obligations under the Loan Documents
and Environmental Indemnity, and (e) comply with the provisions of all of its
organizational documents and the Legal Requirements of the state of its
formation.

 

(ii)           Borrower, until the Indebtedness is paid in full, will continue
to be a Single-Purpose Entity.

 

(B)           Authorization.  The execution, delivery and performance of the
Loan Documents and Environmental Indemnity and the borrowing evidenced by the
Note (i) are within the applicable powers of the Borrower and each other party
to the Loan Documents and Environmental Indemnity (other than Lender); (ii) have
been authorized by all requisite action; (iii) have received all necessary
approvals and consents, corporate, governmental or otherwise; (iv) will not
violate, conflict with, result in a breach of or constitute (with notice or
lapse of time or both) a default under any provision of law, any order or
judgment of any court or Governmental Authority, the articles of incorporation,
by-laws, partnership, operating or trust agreement, or other governing
instrument of Borrower or any other party to the Loan Documents or the
Environmental Indemnity (other than Lender), or any indenture, agreement or
other instrument to which Borrower or any other party to the Loan Documents and
Environmental Indemnity (other than Lender) is a party or by which each such
party or any of their respective assets or the Premises is or may be bound or
affected; (v) will not result in the creation or imposition of any lien, charge
or encumbrance whatsoever upon any of such party’s assets, except the liens and
security interests created by the Loan Documents; and (vi) will not require any
authorization or license from, or any filing with, any Governmental Authority or
other body (except for the recordation of the Mortgage and any other Loan
Document intended to be recorded in the appropriate land records in the State
and except for UCC filings relating to the security interest created hereby).

 

8

--------------------------------------------------------------------------------


 

(C)           Enforceability.  The Loan Documents and Environmental Indemnity
constitute the legal, valid and binding obligations of Borrower and the other
parties to the Loan Documents and Environmental Indemnity (other than Lender),
enforceable against each such party in accordance with their respective terms,
except as may be limited by (i) bankruptcy, insolvency, reorganization or other
similar laws affecting the rights of creditors generally, and (ii) general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).  Such Loan Documents and Environmental Indemnity are, as of the date
hereof, not subject to any right of rescission, set-off, counterclaim or defense
by Borrower or any other party to the Loan Documents and Environmental Indemnity
(other than Lender), including the defense of usury, nor will the operation of
any of the terms of the Note, the Mortgage, or such other Loan Documents and
Environmental Indemnity, or the exercise of any right thereunder, render the
Mortgage unenforceable against Borrower, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, and Borrower nor any other party to the Loan Documents and
Environmental Indemnity (other than Lender) have asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

(D)          Financial Condition.  (i) Borrower is solvent and no bankruptcy,
reorganization, insolvency or similar proceeding under any state or federal law
with respect to Borrower has been initiated, (ii) Borrower has not entered into
this Loan transaction with the intent to hinder, delay or defraud any creditor,
(iii) Borrower has received reasonably equivalent value for the making of the
Loan and (iv) Borrower has no known contingent liabilities which could have a
Material Adverse Effect.

 

(E)           Litigation.  There are no actions, suits or proceedings at law or
in equity by or before any Governmental Authority now pending and served or, to
the knowledge of Borrower, threatened against Borrower or the Premises, that
would have a Material Adverse Effect.

 

(F)           Not Foreign Person.  Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Internal Revenue Code of 1986, as amended, and as
it may be further amended from time to time, any successor statutes thereto,
together with applicable U.S. Department of Treasury regulations issued pursuant
thereto in temporary or final form (the “Code”).

 

(G)           ERISA.  As of the date hereof and until the Indebtedness is paid
in full: (i) Borrower is not and will not be an “employee benefit plan” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which is subject to Title I of ERISA, (ii) the assets of
Borrower do not and will not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA, (iii) Borrower is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA,
(iv) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of and fiduciary
obligations with respect to governmental plans, (v) Borrower has made and will
continue to make all required contributions to all employee benefit plans, if
any, established for or on behalf of Borrower or to which Borrower is required
to contribute (vi) Borrower has and will continue to administer each such plan,
if any, in accordance with its terms and the applicable provisions

 

9

--------------------------------------------------------------------------------


 

of ERISA and any other federal or state law; and (vii) Borrower has not and will
not permit any liability under Sections 4201, 4243, 4062 or 4069 of Title IV of
ERISA or taxes or penalties relating to any employee benefit plan or
multi-employer plan to become delinquent or assessed, respectively, which would
have a Material Adverse Effect.

 

(H)          Investment Company Act; Public Utility Holding Company Act. 
Borrower is not and, until the Indebtedness is paid in full, Borrower will not
be (i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or
(iii) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

(I)            Agreements.  Borrower is not a party to any agreement or
instrument or subject to any restriction which is likely to have a Material
Adverse Effect.  Borrower is not in default in any respect in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions contained in any indenture, agreement or instrument to which it is a
party or by which Borrower or the Premises is bound.

 

(J)            Location of Chief Executive Offices and Borrower’s Trade Names. 
The location of Borrower’s principal place of business and chief executive
office is 2901 Butterfield Road, Oak Brook, Illinois 60523 , and Borrower has no
other places of business.  Borrower does not conduct its business “also known
as”, “doing business as” or under any other name.  Borrower shall not change its
principal place of business or chief executive office or conduct its business
under any other name, without first notifying Lender in writing at least thirty
(30) days prior to any such change.

 

(K)          No Defaults.  No default or Event of Default exists under or with
respect to any Loan Document.

 

(L)           Labor Matters.  Borrower is not a party to any collective
bargaining agreements.

 

(M)         Intellectual Property.  All trademarks, trade names and service
marks that Borrower owns or has pending, if any, or under which Borrower is
licensed, if any, are in good standing and uncontested.  There is no right under
any trademark, trade name or service mark necessary to the business of Borrower
as presently conducted or as Borrower contemplates conducting its business.  To
the best of Borrower’s knowledge, Borrower has not infringed, is not infringing,
and has not received notice of infringement with respect to asserted trademarks,
trade names and service marks of others.  To Borrower’s knowledge, there is no
infringement by others of trademarks, trade names and service marks of Borrower.

 

10

--------------------------------------------------------------------------------


 

Section 3.2.            Representations and Warranties Relating to The Premises.

 

(A)          Title Issues.

 

(i)            Borrower owns good, indefeasible, marketable and insurable fee
simple title to the Premises, free and clear of all liens, other than the
Permitted Encumbrances applicable to the Premises, and until the Indebtedness is
paid in full Borrower shall not permit any liens (other than the Permitted
Encumbrances, any title matters or exceptions approved in writing by Lender
subsequent to the date hereof, taxes which are not yet due or delinquent, or any
lien that is contested by Borrower in accordance with and subject to paragraph
1(e) of the Mortgage) to attach to the Premises.  Borrower has good title to the
Premises and has the right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the same.  There are not now, and until the
Indebtedness is paid in full, there will not be any outstanding options or
agreements to purchase or rights of first refusal affecting the Premises.  The
Permitted Encumbrances do not and, until the Indebtedness is paid in full, will
not materially and adversely affect (a) the ability of Borrower to pay in full
all sums due under the Note or any of its other obligations in a timely manner
(b) the use of the Premises for the use currently being made thereof, the
operation of the Premises as currently being operated or the value of the
Premises, or (c) the value or marketability of the Premises.

 

(ii)           No Taking has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Premises or for the
relocation of roadways providing access to the Premises.

 

(iii)          All costs and expenses of any and all labor, materials, supplies
and equipment used in the construction of the Improvements have been paid in
full.  Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than tenants’ property) used in connection with
the operation of the Premises, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created by the Loan
Documents securing the Loan.

 

(iv)          The Premises is and, until the Indebtedness is paid in full, will
be assessed for real estate tax purposes as one or more wholly independent tax
lot or lots, separate from any adjoining land or improvements not constituting a
part of such lot or lots, and no other land or improvements is and, until the
Indebtedness is paid in full, will be assessed and taxed together with the
Premises or any portion thereof.

 

(v)           Except as disclosed in the Title Insurance Policy, there are no
pending or, to the knowledge of Borrower, proposed special or other assessments
for public improvements or otherwise affecting the Premises, nor, to the
knowledge of Borrower, are there any contemplated improvements to the Premises
that may result in such special or other assessments and until the Indebtedness
is paid in full, Borrower shall not permit any taxes, assessments, fees, water,
sewer or other charges by Governmental Authorities relating to the Premises to
become delinquent.

 

11

--------------------------------------------------------------------------------


 

(vi)          The Mortgage creates a valid and enforceable first mortgage lien
on the Premises as security for the repayment of the Indebtedness, subject only
to the Permitted Encumbrances, any title matters or exceptions approved in
writing by Lender subsequent to the date hereof, and taxes which are not yet due
or delinquent.  Each Loan Document securing the Loan establishes and creates a
valid, effective, and enforceable lien on and a security interest in, or claim
to, the rights and property described therein.  All personal property and
fixtures covered by each such Loan Document are subject to a UCC financing
statement filed and/or recorded, as appropriate, or irrevocably delivered to an
authorized agent of the company issuing the Title Insurance Policy for such
recordation or filing in all places necessary to perfect a valid first priority
lien with respect to the rights and property that are the subject of each such
Loan Document to the extent governed by the UCC.

 

(B)           Status of the Premises.

 

(i)            No portion of the Improvements is located in an area identified
by the Secretary of Housing and Urban Development or the Federal Emergency
Management Agency or any successor thereto as an area having special flood or
seismic hazards, or, if now or hereafter located within any such area, Borrower
has obtained and will maintain the applicable flood hazard and/or earthquake
insurance prescribed in the Mortgage.

 

(ii)           Borrower has obtained and, until the Indebtedness is paid in
full, will maintain all necessary certificates, licenses, permits and other
approvals, governmental and otherwise, necessary for the operation of the
Premises; and the conduct of its business and all required zoning, building
code, land use, environmental and other similar permits or approvals, all of
which are and, until the Indebtedness is paid in full, will remain in full force
and effect and not subject to revocation, suspension, forfeiture or
modification.

 

(iii)          As of the date hereof, and until the Indebtedness is paid in
full: (a) the Premises and the present and contemplated use, occupancy,
operation and construction thereof are and will remain in full compliance with
all covenants and restrictions and all applicable licenses, permits and other
approvals and all zoning ordinances, building codes, land use and environmental
laws and other similar laws, (b) none of the Improvements lie or will lie
outside of the boundaries of the Land or the applicable building restriction
lines to the extent that such would have a Material Adverse Effect, (c) no
improvements on adjoining properties (now or will) materially encroach upon the
Land.

 

(iv)          The Premises is served by all utilities required for the current
or contemplated use thereof.  All utility service is provided by public
utilities and the Premises has accepted or is equipped to accept such utility
service.  The Premises is served by public water and sewer systems.  All of the
foregoing utilities are located in the public right-of-way abutting the
Premises, and all such utilities are connected so as to serve the Premises
either (a) without passing over other property or, (b) if such utilities pass
over other property, they do so pursuant to valid easements.

 

(v)           All public roads and streets necessary for service of and access
to the Premises for the current or contemplated use thereof have been completed,
are serviceable and all-weather and are physically and legally open for use by
the public.

 

12

--------------------------------------------------------------------------------


 

(vi)          The Premises is free from (a) damage caused by fire or other
casualty; and (b) material structural defects; and all building systems
contained therein are in good working order in all material respects, subject to
ordinary wear and tear.

 

(vii)         Any and all liquid and solid waste disposal, septic and sewer
systems located on the Premises are in a good and safe condition and repair and
in compliance with all Legal Requirements.

 

(C)           Status of the Leases and Rents.

 

(i)            No Prior Assignment.  As of the date hereof, (i) Lender is the
assignee of Borrower’s interest under the Leases, and (ii) there are no prior
assignments of the Leases or any portion of the Rents due and payable or to
become due and payable which are presently outstanding.

 

(ii)           Security Deposits.  As of the date hereof, Borrower is in
compliance with all applicable Legal Requirements relating to all Security
Deposits.

 

(iii)          Leases.  (a) Borrower is the sole owner of the entire lessor’s
interest in the Leases; (b) the Leases are the valid, binding and enforceable
obligations of Borrower and the applicable tenant or lessee thereunder; (c) the
terms of all alterations, modifications and amendments to the Leases are
reflected in the certified rent roll delivered to and approved by Lender;
(d) none of the Rents reserved in the Leases have been assigned or otherwise
pledged or hypothecated other than to Lender; (e) none of the Rents have been
collected for more than one (1) month in advance; (f) the premises demised under
the Leases have been completed and the tenants under the Leases have accepted
the same and have taken possession of the same on a rent-paying basis; (g) there
exists no offset or defense to the payment of any portion of the Rents;
(h) except for the lease in favor of Price Chopper Operating Co. of New
Hampshire, Inc. dated December 18, 2003, no Lease contains an option to
purchase, right of first refusal to purchase, expansion right, or any other
similar provision; and (i) no Person has any possessory interest in, or right to
occupy the Premises, except under and pursuant to a Lease; and (j) all leasing
broker fees and commissions payable by Borrower with respect to the Lease(s)
have been paid in full, in cash or other form of immediately available funds.

 

Section 3.3             Full and Accurate Disclosure.  No statement of fact made
by or on behalf of Borrower in the Loan Documents, the Environmental Indemnity
or in any other document or certificate delivered to Lender by Borrower contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.  There
is no fact presently known to Borrower which has not been disclosed to Lender
which will have a Material Adverse Effect, nor as far as Borrower can foresee,
might have a Material Adverse Effect.

 

Section 3.4.            Survival of Representations and Warranties.  Borrower
agrees that (A) all of the representations and warranties of Borrower set forth
in this Agreement, in the other Loan Documents and Environmental Indemnity
delivered as of the date hereof are made as of the

 

13

--------------------------------------------------------------------------------


 

date hereof (except as expressly otherwise provided) and (B) all
representations, warranties and covenants made by Borrower shall survive the
delivery of the Note and continue for so long as any Indebtedness remains owing,
provided, however, that the representations and warranties set forth in the
Environmental Indemnity shall survive in perpetuity and shall not be subject to
the limitation of liability provisions set forth in the Note.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

ARTICLE IV

DEFAULTS AND REMEDIES

 

Section 4.1.            Remedies.  Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers and other remedies available to
Lender against Borrower under this Agreement, the Note, the Mortgage or any of
the other Loan Documents, or at law or in equity may be exercised by Lender at
any time and from time to time, without notice or demand, whether or not all or
any portion of the Indebtedness shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to the Premises or all or any portion of the Collateral.  Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents.

 

ARTICLE V

SPECIAL PROVISIONS

 

Section 5.1.            Financial Reporting.  Borrower shall keep adequate books
and records of account in accordance with generally accepted accounting
principles or in accordance with other methods of accounting acceptable to
Lender in its sole discretion, consistently applied (“Approved Accounting
Method”) and shall furnish to Lender the following, which shall be prepared,
dated and certified by Borrower as true, correct and complete in the form
required by Lender, unless otherwise specified below:

 

(A)          Within 120 days after the end of each fiscal year for Borrower,
detailed analytical financial reports for Borrower covering the full and
complete operation of the Premises, prepared in accordance with the Approved
Accounting Method, including, without limitation, a balance sheet, income and
expense statements (including monthly income and expense amounts for each of the
preceding twelve (12) months);

 

(B)           Within forty-five (45) days after any written request by Lender,
Borrower shall furnish to Lender, for the most recently completed fiscal year, a
combined or consolidated federal income tax return filed for Borrower (if any
such tax return is filed by Borrower) and MBREIT.  Said information shall be
subject to Lender’s review;

 

14

--------------------------------------------------------------------------------


 

(C)           Within forty-five (45) days after any written request by Lender, a
detailed budget in a format and with content reasonably acceptable to Lender, to
include, without limitation, a comparison showing corresponding information for
Borrower’s preceding fiscal year;

 

(D)          Within one hundred twenty (120) days after the end of each fiscal
year of Borrower, a detailed rent roll stating the leasing status of the
Premises as of the end of such year identifying the lessee (and assignee,
subtenants and licensees, if any) and location of demised premises; square
footage leased; base and additional rental amounts including any increases;
rental concessions, allowances, abatements and/or rental deferments;
pass-through amounts; purchase options; commencement and expiration dates; early
termination dates; renewal options and annual renewal rents; total net rentable
area of the Premises; the existence of any affiliation between Borrower and
tenant; a detailed listing of tenant defaults; and within fifteen (15) days of
Lender’s request, a listing of sales volumes attained by lessees of the Premises
under percentage leases for the immediately preceding year and an aged accounts
receivable report;

 

(E)           Within thirty (30) days after the end of each fiscal quarter of
Borrower, the reports described in Sections 5.1 (A) and (D) above, prepared on
both a quarterly and year-to-date basis.  Said reports may be internally
prepared by Borrower;

 

Section 5.2.            Reserves and Cash Management.

 

(A)          Upon the occurrence of an Event of Default, Borrower shall deposit
with and pay to Lender, on each payment date specified in the Note, sums
calculated by Lender for payment of: (i) the estimated taxes and assessments
assessed or levied against the Premises, and (ii) the estimated premiums for
insurance required by the Loan Documents, excluding commercial general liability
insurance (collectively, the “Tax and Insurance Escrows”).  Lender shall use the
Tax and Insurance Escrows to pay the taxes, assessments and premiums when the
same become due.  Borrower agrees it is liable for any taxes, assessments and/or
insurance premiums identified as being paid for by Borrower on Lender’s written
Tax and Insurance Escrow analysis previously provided to Borrower and Borrower
agrees to make any such payments when the same become due.  Borrower shall
procure and deliver to Lender, in advance, statements for such charges.  If the
total payments made by Borrower under this Section exceed the amount of payments
actually made by Lender for taxes, assessments and insurance premiums, such
excess shall be credited by Lender on subsequent deposits to be made by
Borrower.  If, however, the Tax and Insurance Escrows are insufficient to pay
the taxes, assessments and insurance premiums when the same shall be due and
payable, Borrower will pay to Lender any amount necessary to make up the
deficiency, within five (5) business days before the date when payment of such
taxes, assessments and insurance premiums shall be due.  If at any time Borrower
shall tender to Lender, in accordance with the provisions of the Note and the
other Loan Documents, full payment of the entire Indebtedness, Lender shall, in
computing the amount of such Indebtedness, credit to the account of Borrower any
balance remaining in the Tax and Insurance Escrows.  If there is an Event of
Default resulting in a public sale of the Premises, or if Lender otherwise
acquires the Premises after an Event of Default, Lender shall apply,

 

15

--------------------------------------------------------------------------------


 

at the time of commencement of such proceedings, or at the time the Premises is
otherwise acquired, the then remaining balance in the Tax and Insurance Escrows
as a credit toward any delinquent or accrued taxes and then, in such priority as
Lender elects, to the other Indebtedness.

 

Section 5.3             Security Agreement.

 

(A)          Pledge of Accounts.  To secure the full and punctual payment and
performance of all of the Indebtedness, Borrower hereby assigns, conveys,
pledges and transfers to Lender and grants to Lender a first and continuing lien
on and security interest in and to all of Borrower’s right, title and interest
in (i) the Tax and Insurance Escrows; (ii) all funds from time to time deposited
or held in any of the foregoing, all investments made with respect thereto and
all interest, if any, earned thereon; (iii) all other amounts required under the
Loan Documents to be deposited with and/or held by Lender, including but not
limited to insurance proceeds and proceeds payable to Borrower pursuant to a
Taking; and (iv) to the extent not covered by the clauses (i) –(iii) above, all
products and proceeds of any or all of the foregoing (collectively, the “Account
Collateral”).  Borrower agrees that the Account Collateral shall not constitute
any deposit or account of the Borrower or moneys to which the Borrower is
entitled upon demand, or upon the mere passage of time or sums to which Borrower
is entitled to any interest or crediting of interest by virtue of Lender’s mere
possession of such deposits.  Lender shall not be required to segregate any
Account Collateral and may hold such deposits in its general account or any
other account and may commingle such deposits with any other moneys of Lender or
moneys which Lender is holding on behalf of any other person or entity.

 

(B)           Lender Appointed Attorney-In-Fact.  Borrower hereby irrevocably
constitutes and appoints Lender as Borrower’s true and lawful attorney-in-fact,
with full power of substitution, at any time after the occurrence of an Event of
Default to execute, acknowledge and deliver any instruments and to exercise and
enforce every right, power, remedy, option and privilege of Borrower with
respect to the Account Collateral, and do in the name, place and stead of
Borrower, all such acts, things and deeds for and on behalf of and in the name
of Borrower with respect to the Account Collateral, which Borrower could or
might do or which Lender may deem necessary or desirable to more fully vest in
Lender the rights and remedies provided for herein with respect to the Account
Collateral and to accomplish the purposes of this Agreement.  The foregoing
powers of attorney are irrevocable and coupled with an interest.  Beyond the
exercise of reasonable care in the custody thereof, Lender shall not have any
duty as to any Account Collateral or any income thereon in Lender’s possession
or control or in the possession or control of any agents for, or of Lender, or
the preservation of rights against any Person or otherwise with respect thereto,
it being understood that so long as Lender exercises reasonable care, Lender
shall not be liable or responsible for any loss, damage or diminution in value
by reason of the act or omission of Lender, or Lender’s agents, employees or
bailees.

 

Section 5.4             Assignment and Assumption of the Loan.  Borrower shall
not Transfer all or any portion of the Premises nor shall any of the Interest
Owners Transfer all or any

 

16

--------------------------------------------------------------------------------


 

portion of their equity held in Borrower to another Person(s) except as may be
expressly permitted in the Mortgage.

 

Section 5.5             Transfer of Loan by Lender.

 

(A)          Lender may, at any time, sell, transfer or assign the Note, the
other Loan Documents and the Environmental Indemnity, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (each, as designated
by Lender, a “Securitization Transaction”).  Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor in such
Securitization Transaction or any Rating Agency (as hereinafter defined) rating
such Securitization Transaction (collectively, the “Investor”) and each
prospective Investor and the advisor of each of the foregoing, all documents and
information which Lender now has or may hereafter acquire relating to the
Indebtedness and to Borrower, Guarantor and the Premises, whether furnished by
Borrower, Guarantor or otherwise, as Lender determines necessary or desirable.

 

(B)           Borrower agrees that it shall cooperate with Lender and use
Borrower’s reasonable efforts to facilitate the consummation of any
Securitization Transaction, including, without limitation, by:  (i) promptly and
reasonably providing such information as may be requested in connection with the
preparation of a private placement memorandum, prospectus or a registration
statement required to privately place or publicly distribute the securities in a
manner which does not conflict with federal or state securities laws;
(ii) providing within 10 days of Lender’s request the reports described in
Section 5.1.(D) above and monthly income information for each of the preceding
12 months; and (iii) permitting Lender, or its designees to inspect the Premises
during normal business hours upon reasonable advance notice from Lender
requesting same and to discuss with Borrower or its agents information and
documentation with respect to the operation and management of the Premises. 
Lender shall make reasonable efforts to ensure that the lessees’ business
operations are not disrupted.

 

(C)           At any time, upon request of Lender, Borrower shall issue one or
more separate (or component) notes (the “Component Notes”) with revised interest
rates to replace the Note, the aggregate weighted average coupon rate of which
shall, as of the issuance of the Component Notes, equal the initial interest
rate on the Loan.  Each Component Note may have a different interest rate.
Borrower shall also be obligated to enter into such amendments to other Loan
Documents as are necessary to reference the Component Notes.  Notwithstanding
the foregoing, Borrower shall only be required to issue such Component Notes as
long as:

 

(i)                                     at and at all times after the issuance
of such Component Notes, the aggregate weighted average coupon rate of the
revised interest rates of the Component Notes equals the aggregate weighted
average coupon rate of the Loan as if the Note had never been replaced;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  there shall be no negative economic effect
upon Borrower’s debt service payments; and

 

(iii)                               such replacement shall be at no cost and
expense to Borrower (including that Lender shall reimburse Borrower for its
reasonable attorneys’ fees in reviewing the Component Notes).

 

(D)          Lender agrees that any costs and expenses incurred by Lender under
this Section 5.5 shall be the responsibility of and paid for by Lender.

 

Section 5.6             Insurance Requirements.  Borrower shall at all times
keep or cause to be kept in full force and effect the insurance required by the
Mortgage.

 

Section 5.7             Management of Premises.  If the Premises are managed by
Borrower or an affiliate of Borrower, then upon the occurrence of an Event of
Default, Lender may request, upon thirty (30) days prior written notice to
Borrower, that Borrower select a successor manager not affiliated with Borrower
to manage the Premises .  If a successor manager is required pursuant hereto,
Borrower shall immediately seek to appoint a successor manager acceptable to
Lender in Lender’s reasonable discretion which successor manager shall be a
reputable management company having at least seven (7) years’ experience in the
management of commercial properties with similar uses as the Premises and in the
jurisdiction in which the Premises is located and shall not be paid management
fees in excess of fees which are market fees in the surrounding geographic area.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1             No Liability of Lender.  Borrower acknowledges and
agrees that Lender’s acceptance or approval of any action of Borrower or any
other matter requiring Lender’s approval, satisfaction, acceptance or consent
pursuant to this Agreement, the other Loan Documents or the Environmental
Indemnity, including any report certificate, financial statement, appraisal or
insurance policy, will not be deemed a warranty or representation by Lender of
the sufficiency, legality, effectiveness or other import or effect of such
matter.

 

Section 6.2             No Third Parties Benefited.  This Agreement is between
and for the sole benefit of Borrower and Lender, and Lender’s successors and
assigns, and creates no rights whatsoever in favor of any other Person and no
other Person will have any rights to rely hereon.

 

Section 6.3             Time is of the Essence.  Time is of the essence of each
of Borrower’s obligations under this Agreement.  The waiver by Lender of any
default or Event of Default under this Agreement will not be deemed a waiver of
any subsequent default or Event of Default.

 

Section 6.4             Binding Effect; No Borrower Assignment.  This Agreement
will be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, administrators, successors and assigns, provided
however Borrower may not assign its rights or interests in this Agreement
without the prior consent of Lender, which may be withheld in Lender’s
discretion as provided in the Mortgage.

 

18

--------------------------------------------------------------------------------


 

Section 6.5             Execution in Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, and such
counterparts when taken together shall constitute but one agreement.

 

Section 6.6             Integration; Amendments; Consents.  This Agreement,
together with the other Loan Documents and the Environmental Indemnity,
constitutes the entire agreement of the parties with respect to the Loan, and
supersedes any prior negotiations or agreements, and supersedes any loan
application submitted by Borrower to Lender and any commitment letter for the
Loan delivered by Lender to Borrower.  No modification, extension, discharge,
termination or waiver of any provision of this Agreement or the other Loan
Documents will be effective unless in writing, signed by the Person against whom
enforcement is sought, and will be effective only in the specific instance for
which it is given.

 

Section 6.7             Governing Law.  The Loan will be deemed to have been
made in the State, and this Agreement, the other Loan Documents and the
Environmental Indemnity will be governed by and construed and enforced in
accordance with the laws of the State without regard to the State’s conflicts of
laws principles.  Borrower and Lender each unconditionally and irrevocably
waives any right to assert that the law of any other jurisdiction governs this
Agreement, the other Loan Documents, and the Environmental Indemnity.

 

Section 6.8             Jurisdiction.  Borrower irrevocably (a) agrees that any
suit, action or other legal proceeding arising out of or relating to this
Agreement, the Note, the Mortgage, the other Loan Documents and the
Environmental Indemnity may be brought in a court of record in the State or in
the Courts of the United States located in the State, (b) submits to the
jurisdiction of each such court in any such suit, action or proceeding and
(c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum.  Borrower
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by service of copies of such process to Borrower at its
address provided in the Mortgage.  Nothing in this Section 6.8 will affect the
right of Lender to serve legal process in any other manner permitted by law or
affect the right of Lender to bring any suit, action or proceeding against
Borrower or Borrower’s assets in the courts of any other jurisdiction.

 

Section 6.9             Severability of Provisions.  If a court of competent
jurisdiction finds any provision of this Agreement, the other Loan Documents or
the Environmental Indemnity to be invalid or unenforceable as to any Person or
circumstance in any state, such finding will not render that provision invalid
or unenforceable as to any other Person or circumstance or in any other state. 
Where permitted by Legal Requirements, any provision found invalid or
unenforceable will be deemed modified to the extent necessary to be within the
limits of enforceability or validity; however, if such provision cannot be
deemed so modified, it will be deemed stricken and all other provisions of this
Agreement in all other respects will remain valid and enforceable.

 

Section 6.10           Preferences.  Lender will have no obligation to marshal
any assets for the benefit of Borrower or any other Person or in satisfaction of
any or all of the Indebtedness.  Lender will have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Indebtedness.  To the extent Borrower makes a payment to Lender
or Lender receives any proceeds from the Collateral, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person under any bankruptcy, insolvency

 

19

--------------------------------------------------------------------------------


 

or other law, or for equitable cause, then, to the extent of such payment or
proceeds released by Lender, the Indebtedness will be revived and continue in
full force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 6.11           Joint and Several Obligations.  If this Agreement is
executed by more than one Person as Borrower, the Indebtedness will be joint and
several obligations.

 

Section 6.12           No Joint Venture or Partnership.  Borrower and Lender
intend that the relationship created under this Agreement, the other Loan
Documents and the Environmental Indemnity be solely that of borrower and
lender.  Nothing is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant to Lender any interest in the Premises other than that of mortgagee or
secured party.

 

Section 6.13           Waiver of Counterclaim.  Borrower hereby waives, to the
extent permitted by applicable law, the right to assert any counterclaim, other
than a compulsory counterclaim, in any action or proceeding brought against
Borrower by Lender under any of the Loan Documents or the Environmental
Indemnity.

 

Section 6.14           Liability; Loan Recourse Limitation.  Borrower’s
obligations under this Loan Agreement are subject to the provisions of paragraph
9 of the Note.

 

Section 6.15           Headings, etc.  The headings and captions of various
paragraphs of this Agreement are for convenience of reference only and are not
to be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 6.16           Capitalized Terms.  Capitalized terms used herein and not
otherwise defined shall have those meanings given to them in the other Loan
Documents.

 

IN WITNESS WHEREOF, Borrower and Lender have hereunto caused this Agreement to
be executed on the date first above written.

 

REMAINDER OF PAGE INTENTIONALLY BLANK

(Signatures on next page)

 

20

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF LENDER TO
LOAN AGREEMENT

 

 

 

PRINCIPAL COMMERCIAL FUNDING, LLC, a Delaware limited liability company

 

 

 

 

 

By:

PRINCIPAL REAL ESTATE
INVESTORS, LLC, a Delaware limited
liability company, its authorized signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Krambeck

 

 

 

 

 

Name:

Jennifer Krambeck

 

 

 

 

 

Title:

Closing Consultant

 

 

 

 

 

 

 

 

 

By:

/s/ Patrice K. Davis

 

 

 

 

 

Name:

Patrice K. Davis

 

 

 

 

 

Title:

Director—Closing

 

 

21

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF BORROWER TO
LOAN AGREEMENT

 

 

 

MB KEENE MONADNOCK, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

MINTO BUILDERS (FLORIDA), INC., a Florida
corporation, Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Valerie Medina

 

 

 

 

 

Name:

Valerie Medina

 

 

 

 

 

Title:

Assistant Secretary

 

 

22

--------------------------------------------------------------------------------